DETAILED ACTION
The communication dated 7/2/2020 has been entered and fully considered.
Claims 1-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, and 26-27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feddema et al. U.S. Publication 2017/0172370 (henceforth referred to as Feddema).
As for claim 1, Feddema teaches a first lower spray assembly (paragraph [0015]; Fig. 1: part 34), equivalent to the claimed spray arm assembly, comprising: a rotating spray arm (paragraph [0020]; Fig. 1: part 102), equivalent to the claimed spray arm; a seat (paragraph [0024]; Fig. 4: part 148), equivalent to the claimed spray arm seat, rotating spray arm 102 being connected to seat 148 and being rotatable with respect to seat 148 (paragraphs [0022]-[0025]; Fig. 4); and a seal element (paragraph [0025]; Fig. 4: part 152), equivalent to the claimed plurality of balls, provided at a position where rotating spray arm 102 is connected to and fitted with seat 148 (paragraphs [0022]-[0025]; Fig. 4).
As for claim 2, Feddema further teaches a shoulder (paragraph [0023]; Fig. 4: part 132), equivalent to the claimed carrier base, wherein shoulder 132 and seal element 152 form a bearing assembly (paragraph [0016]; Fig. 1: part 104), equivalent to the claimed ball assembly, bearing assembly 104 is arranged at the position where rotating spray arm 102 is connected to and fitted with seat 148, and seal element 152 are rotatably arranged on shoulder 132 (paragraphs [0022]-[0025]; Fig. 4).
As for claim 3, Feddema further teaches that shoulder 132 comprises a bearing body (paragraph [0022]; Fig. 4: part 120), equivalent to the claimed inner sleeve, and an outer circumferential surface of bearing body 120 is provided with stepped surfaces (paragraph [0024]; Fig. 4: parts 144 and 146), equivalent to the claimed inner sleeve ball groove, fitted with seal element 152 (paragraphs [0022]-[0025]; Fig. 4).
As for claim 6, Feddema further teaches that rotating spray arm 102 comprises a spray arm body (paragraph [0020]; Fig. 1) and a collar (paragraph [0021]; Fig. 4: part 114), equivalent to the claimed spray arm connecting sleeve; collar 114 is arranged on 
As for claim 8, Feddema further teaches that seat 148 and shoulder 132 are detachably connected (paragraphs [0022]-[0025]; Fig. 4).
As for claim 26, Feddema teaches a dishwasher (paragraph [0012]; Fig. 1: part 10), equivalent to the claimed washing appliance, comprising first lower spray assembly 34 (paragraph [0015]; Fig. 1).
As for claim 27, Feddema further teaches a treating chamber (paragraph [0012]; Fig. 1: part 16), equivalent to the claimed cavity, first lower spray assembly 34 being mounted in treating chamber 16 and rotating spray arm 102 being located in treating chamber 16 (paragraph [0015]; Fig. 1).

Allowable Subject Matter
Claims 4-5, 7, and 9-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711